The Kantrow Law Group, PLLC
Proposed Attorneys for Allan B. Mendelsohn, Trustee
6901 Jericho Turnpike, Suite 230
Syosset, New York 11791
Fred S. Kantrow, Esq.
516 450 7745
UNITED STATES BANKRUPTCY COURT                                         RETURN DATE: 2/23/21
EASTERN DISTRICT OF NEW YORK                                           TIME: 10:30 a.m.
-------------------------------------------------------------------x
In re:                                                                      Chapter 7
                                                                            Case No.: 20-73289-ast
MANUEL D. MARCIA OLIVA and
WUANDA BODDEN MARTINEZ,

                                    Debtors.
--------------------------------------------------------------------x
       NOTICE OF TRUSTEE’S APPLICATION SEEKING ENTRY OF AN ORDER
       EXTENDING TRUSTEE’S TIME TO OBJECT TO DEBTORS’ DISCHARGE
                                      PURSUANT TO 11 U.S.C. § 727

         PLEASE TAKE NOTICE that Allan B. Mendelsohn, the chapter 7 trustee (the “Trustee”)

in the above captioned matter, by and through his proposed attorneys, The Kantrow Law Group,

PLLC, shall move before the Hon. Alan S. Trust, Chief United States Bankruptcy Judge, for the

entry of an Order, substantially in the form of the proposed Order annexed hereto extending the

Trustee’s time pursuant to section 727 of title 11 of the United States Code (the “Bankruptcy

Code”) extending the Trustee’s time to commence an action seeking to deny the Debtors’

discharge; on FEBRUARY 23, 2021 at 10:30 a.m. or as soon thereafter as counsel may be heard

at the United States Bankruptcy Court, 290 Federal Plaza, Central Islip, New York 11722 in

Courtroom 960 pursuant to and consistent with the Court’s COVID-19 National Emergency

Procedures as set forth on the Court’s website.

         PLEASE TAKE FURTHER NOTICE that objections, if any, to the application, must be

in writing and must be served upon the Trustee’s counsel, The Kantrow Law Group, PLLC, 6901

Jericho Turnpike, Suite 230, Syosset, New York 11791 to the attention of Fred S. Kantrow, Esq,;

and the Office of the United States Trustee, 560 Federal Plaza, Central Islip, New York 11722 to
the attention of Stan Y. Yang, Esq; with a hard copy directed to the Court; and must conform to

the Federal Rules of Bankruptcy Procedure and the Local Rules of the Bankruptcy Court, as

modified by any administrative orders entered in this case, and be filed with the Bankruptcy Court

electronically in accordance with the Administrative Orders of this Court, be registered users of

the Bankruptcy Court’s electronic case filing system and, by all other parties in interest by the

appropriate electronic delivery method by not later than February 16, 2021.

       PLEASE TAKE FURTHER NOTICE that only timely objections may be

considered by the Court.

Dated: Syosset, New York
       January 31, 2021

                                             The Kantrow Law Group, PLLC
                                             Proposed Attorneys for Allan B. Mendelsohn

                                     BY:     S/Fred S. Kantrow
                                             Fred S. Kantrow
                                             6901 Jericho Turnpike, Suite 230
                                             Syosset, New York 11791
                                             516 450 7745
                                             fkantrow@thekantrowlawgroup.com
